Citation Nr: 0108114	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-02 857	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for dental disability 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to August 
1996.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  


FINDINGS OF FACT

1.  Service connection was denied for posterior vertical 
maxillary excess and microgenia with transverse discrepancy 
in an unappealed rating decision dated in November 1996.

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which is so significant that it must 
be considered to fairly decide the merits of the previously 
denied claim has been received since the November 1996 rating 
decision.

3.  The veteran's pre-existing dental disability increased in 
severity as a result of treatment during service; the service 
increase in severity is not clearly and unmistakably shown to 
have been the result of natural progress.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for dental disability has been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2. Pre-existing dental disability was aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.306 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection was denied for posterior vertical 
maxillary excess and microgenia with transverse discrepancy 
in a November 1996 rating decision because it was determined 
that the disability was a preexisted congenital deformity 
that was not aggravated by service.  The veteran was notified 
of this action in December 1996, and he did not timely 
appeal.

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7104(b) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108 which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  

Evidence on file at the time of the November 1996 rating 
decision consisted of the veteran's service medical records 
and October 1996 VA examination reports.  The evidence 
previously of record included no medical evidence of a nexus 
between the veteran's current dental problems and service.  
The evidence added to the record since the November 1996 
decision includes a November 1998 VA dental examination 
report in which the examiner concluded that most of the 
veteran's current dental problems are the result of treatment 
during service.

This medical evidence of a nexus between current dental 
disability and service treatment is not cumulative or 
redundant of the evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the November 
1998 VA dental examination report is new and material, and 
the claim for service connection for dental disability is 
reopened.

II.  Service Connection

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the issue on appeal was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In view of the Board's favorable disposition of the veteran's 
claim, there is no prejudice to the veteran as a result of 
the Board deciding this claim without first affording the RO 
an opportunity to consider the claim in light of the VCAA.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131.  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless the increase is clearly and unmistakably due to 
natural progress.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The veteran's April 1992 enlistment medical history report 
does not contain any complaints of dental disability, and the 
veteran's face and mouth were noted to be normal on his 
medical examination report in April 1992.  Dental records 
dated in October 1992 reveal post vertical maxillary excess 
with transverse arch discrepancy.  According to a January 
1993 form authorizing orthodontic treatment, the veteran had 
a serious dental malocclusion, which existed prior to service 
entrance, that impaired his dental function and might 
adversely affect the longevity and health of his dentition.  
It was noted that surgery was required.  The veteran was 
hospitalized in May 1994 because of dental problems.  He 
underwent a segmental LaForte I osteotomy with a bone plate 
fixation times four and advancement genioplasty with wire 
times three and intraoperative intermaxillary fixation.  The 
final diagnosis was posterior vertical maxillary excess and 
microgenia.  The veteran complained in January 1996 of 
headaches and bilateral jaw pain that radiated to the left 
temporal area; examination revealed temporomandibular joint 
tenderness.

The diagnoses on VA dental examination in October 1996 were 
significant bone loss around teeth #7 & #9 due to 
longstanding pyorrhea; loss of tooth #8 due to trauma, with 
significant maxillary bone loss due to trauma and infection.  
It was noted that prosthetic replacement would be difficult 
due to loss of bone and teeth, that Teeth #7 & #9 could be 
lost due to trauma and pyorrhea affecting those teeth and 
affecting teeth #6 through #11; restoration to normal contour 
and soundness was thought to be impossible, and it was noted 
that function would be reduced up to 40 percent.

On VA dental examination in November 1998, the veteran 
complained of numbness in the gums, sinus problems, and 
maxillary swelling, with pain in his teeth and popping of the 
jaw that led to headaches.  The diagnoses were loss of tooth 
#8 with a significant defect into the substance of the 
maxilla as a result of long-standing infection left 
undiagnosed and untreated by the military, with a segment 
measuring 5 mm by 5 mm that, along with pyorrhea precipitated 
by the arch wires and bars, caused deterioration in the bone 
around the adjacent teeth so that masticatory function was 
reduced by 40 percent, even with the best of replacements; 
the surgery to the jaws also warped the jaws and occlusion, 
which is another aspect of iatrogenic care that would result 
in future deterioration; paresthesia in the mucosa and lips 
intraorally from teeth #22 through #27 and teeth #6 through 
#11, with paresthesia in the chin externally where several 
wires are placed as a result of iatrogenic treatment; plates, 
screws, and wires causing symptoms of chronic inflammation 
and, sometimes, swelling, all of which contributed to 
significant headaches; and the warping of the jaws and lack 
of occlusal harmony, which had contributed to the headaches 
and popping and clicking of the articular discs, another 
inflammatory process, with the entire perspective the result 
of iatrogenic treatment in the military and requiring some 
corrective action based on tangible aggravation while being 
traumatized by military care.

The diagnoses on VA examination of the cranial nerves in 
January 1999 were that the veteran's numb sensation appeared 
to be related to previous facial surgery, with no evidence of 
cranial neuropathy; and that the veteran's headaches appeared 
to be common migraine or muscle tension type, very mild.  It 
was noted that all disabilities appeared to be related to 
dental status; there was no independent neurological 
diagnosis.

The veteran contends that his preexisting dental disability 
was aggravated by service treatment.  Service evidence dated 
in January 1993 indicates that the veteran had preexisting 
dental malocclusion that impaired dental function and 
required surgery.  It was concluded by a VA examiner in 
November 1998 that dental surgery in service resulted in 
aggravation of the veteran's dental disability.  The record 
contains no medical opinion indicating that the pre-existing 
dental disability did not increase in severity during 
service.  Therefore, the presumption of service aggravation 
is applicable and service connection is warranted for the 
veteran's dental disability.



ORDER

Service connection is granted for dental disability.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 

